765 F.2d 145
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIE JACKSON, PETITIONER-APPELLANT,v.UNITED STATES BUREAU OF PRISONS, DEFENDANT-APPELLEE.
NO. 84-6084
United States Court of Appeals, Sixth Circuit.
5/2/85

ORDER
BEFORE:  ENGEL and KEITH, Circuit Judges; and PHILLIPS, Senior Circuit Judge.


1
Jackson moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Jackson's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Jackson is imprisoned at the Federal Correctional Institution in Memphis, Tennessee.  He is serving a thirty year federal armed robbery sentence and a concurrent twenty-five year state sentence.  A detainer was lodged with the prison authorities regarding the state conviction.  Jackson alleges that this detainer violates his due process and equal protection rights.


3
The district court held that this case was controlled by Bracey v. Tennessee, 616 F.2d 268 (6th Cir. 1980).  In that case, this Court held that a district court has no authority under the Interstate Agreement on Detainers or the caselaw of this circuit to direct the federal warden to ignore a state court detainer.  Id. at 269.  We agree with the district court that Bracey controls this case.  Jackson cites Stewart v. United States, 267 F.2d 378, 381 (10th Cir.), cert. denied, 361 U.S. 844 (1959), but Stewart is easily distinguishable on its facts from this case.


4
The motion for the appointment of counsel is denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.